IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 01-20820

                          Summary Calendar


UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

                                versus

JOSE GARCIA-MARINES,

                                           Defendant-Appellant.



            Appeal from the United States District Court
                 For the Southern District of Texas
                           (H-00-CR-872-3)



                         September 20, 2002


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Attorney Robert W. Higgason, court-appointed counsel for Jose

Garcia-Marines, moves for leave to withdraw and has filed a brief

as required by Anders v. California.1 Garcia has not filed a

response.

     Our independent review of the brief and the record discloses

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         386 U.S. 738 (1967).
no nonfrivolous issue on appeal. Accordingly, the motion for leave

to   withdraw   is   GRANTED,   counsel   is   excused   from   further

responsibilities herein, and the appeal is DISMISSED.